Title: To George Washington from Lafayette, 2 January 1788
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Paris January the 2d 1788

I Have writen to You By way of England, and will only inclose a duplicate of the arrêt of the Council and letter to Mr Jefferson which I Hope May Serve the Commerce of the United States—I Am the More wishing for an Encrease of intercourse Betwen the two Nations, as Mr Jefferson and Myself Have pledged ourselves with the Ministry that it would Be the Case. And indeed it is Equally Necessary to Keep up the dispositions of france, and

Change those of Great Britain, who now Have all the profits, while they Grant No favours. You see, my dear General, that a wide field is Now oppened to the Speculations of American Merchants.
The Emperor is determined on a war Against the turks. How far this winter’s negotiations May adjust Matters I don’t know. But it is probable that the ottomans will Have to fight with the two imperial Courts, and Cannot fail very dearly to pay for the sport. European politics have much changed Since the King of prussia and Grand Signor Gave themselves up to British influence—An alliance with the imperial Courts would Now Better suit france, and She Could not Be a looser in the Bargain. But Her first Aim will Be to Avoid a War. the internal Situation of this Country is Rather Embarassing for Governement, who, alt[h]o they Have insured the Service for the whole year, must still Be a little Busy in Managing a Spirit of opposition Sometimes unrational in the parliaments and A Spirit of freedom in the people which will occupy the Stage untill it is filled By a National Assembly where public affairs will Be Set to Rights. in the Mean while the provincial Assemblies are doing Much good. and I hope that the Constitution of france is improving a Great deal—Adieu, My Beloved General, My Respects to Mrs Washington. Remember me to the family and all friends. Most Affectionately, Most Respectfully, and Gratefully Your devoted and filial friend

lafayette

